Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-10-2004

DeGroat v. Power Logistics
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4087




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"DeGroat v. Power Logistics" (2004). 2004 Decisions. Paper 89.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/89


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 03-4087


                    STEVEN DEGROAT; ANGELA DEGROAT,
                                      Appellants
                                   v.

                  POWER LOGISTICS AND THE POWER GROUP,




                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania

                                  (D.C. No. 1:02-CV-0940)
                           District Judge: J. Andrew Smyser




                      Submitted under Third Circuit LAR 34.1(a)
                              Date: November 30, 2004

            Before: RENDELL, ALDISERT and MAGILL,1 Circuit Judges.

                              (Filed: December 10, 2004)




                             OPINION OF THE COURT


ALDISERT, Circuit Judge.


      1
       The Honorable Frank J. Magill, Senior Judge, U.S. Court of Appeals for the
Eighth Circuit, sitting by designation.
       Appellant Steven DeGroat appeals summary judgment in favor of Power Logistics

and The Power Group (collectively, “Power Logistics”). The district court held that

DeGroat did not have a claim under the Americans with Disabilities Act (“ADA”), 42

U.S.C. §§ 12101- 12213 (2000), because he did not prove that he was a qualified

individual who could perform the essential functions of his job with or without reasonable

accommodation. We have jurisdiction to review the district court’s decision pursuant to

28 U.S.C. § 1291. W e will affirm.

                                            I.

       Because we write only for the parties, who are familiar with the facts, procedural

history and contentions presented, we will not recite them except as necessary to the

discussion.

                                            II.

       To establish a case under the ADA, an employee must demonstrate, inter alia, that

he is a qualified individual who “with or without reasonable accommodation can perform

the essential functions of the employment position that such individual holds or desires.”

42 U.S.C. § 12111(b). To meet this requirement, the employee must demonstrate that he:

(1) possesses the required skill, experience and education for the position; and (2) can

perform the essential functions of the position with or without reasonable

accommodation. Skerski v. Time Warner Cable Co., 257 F.3d 273, 278 (3d Cir. 2001)

(citing Deane v. Pocono Med. Ctr., 142 F.3d 138, 142 (3d Cir. 1998) (en banc)).


                                             2
       Receiving Social Security Disability Insurance (“SSDI”) benefits does not

automatically estop an employee from bringing a claim under the ADA. Cleveland v.

Policy Mgmt. Sys. Corp., 526 U.S. 795, 797 (1999). The employee must, however,

reconcile the statement that he is too disabled to work for purposes of receiving SSDI

benefits with the statement that he is able to perform the essential functions of his job

with reasonable accommodation for purposes of the ADA. Id. at 797-798. In Cleveland,

the Court held that “an ADA plaintiff cannot simply ignore the apparent contradiction

that arises out of the earlier SSDI total disability claim. Rather, she must proffer a

sufficient explanation.” Id. at 806; see also Motley v. N.J. State Police, 196 F.3d 160,

166 (3d Cir. 1999) (finding that a police officer was not a qualified individual when he

wrote that he was “permanently and totally disabled” for purposes of receiving SSDI

benefits and did not later explain his contradiction).

       DeGroat did not proffer a sufficient explanation to explain the inconsistencies

between the facts presented for the SSDI hearing and the facts presented for the ADA

claim. In his request for a hearing with the ALJ to receive SSDI benefits, DeGroat

wrote: “I can’t walk for for (sic) long, I can’t sit for too long swelling and discomfort.”

(App. at 1090.) DeGroat’s physician stated that DeGroat needed to elevate his foot

“above heart level for at least two hours out of an eight hour workday.” (Id. at 280.) As a

result, the ALJ concluded that DeGroat was “unable to sustain even sedentary activity.”

(Id. at 281.)


                                              3
       For purposes of this appeal, DeGroat contends that he is capable of performing

sedentary work because he can “stand or walk for up to half an hour at a time for

approximately four times a day.” (Appellant br. at 16.) DeGroat does not resolve these

inconsistencies. Instead of explaining why he could perform sedentary activities for

purposes of the ADA but not for purposes of collecting SSDI benefits, DeGroat simply

re-explains his injuries and condition. (See Appellant br. at 20-21.) Nowhere in his brief

does DeGroat attempt to proffer an explanation for his inconsistent statements. We

conclude that the district court correctly granted Power Logistic’s motion for summary

judgment because there is no evidence to support the reasonable inference that DeGroat

could perform his job with reasonable accommodation.

                                           III.

       We have considered all of the contentions raised by the parties and conclude that

no further discussion is necessary. The district court was correct in granting Power

Logistic’s motion for summary judgment because DeGroat did not offer sufficient

evidence to establish that he is a qualified individual under the ADA.




       The judgment of the district court will be affirmed.




                                             4